Citation Nr: 1811286	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-19 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for thoracic scoliosis with lumbar degenerative disc disease (thoracolumbar spine disability), rated as 10 percent disabling prior to February 22, 2017 and 40 percent disabling thereafter. 

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability      due to service connected disability (TDIU) prior to July 8, 2013.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to August 2001. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, a March 2017 rating decision granted a TDIU effective July 8, 2013.  As the claim for a TDIU is part and parcel of the Veteran's increased initial rating claim for his thoracolumbar spine disability, which dates back to June 1, 2011, the March 2017 rating decision does not represent a total grant of benefits sought on appeal, and the issue of entitlement to a TDIU prior to July 8, 2013 remains before the Board. 

The Veteran's appeal originally included the issue of entitlement to service connection for a restricted urethra, status post repair.  A March 2017 rating decision granted service connection for a restricted urethra.  As that decision constitutes a grant of the claim before the Board, that issue is no longer on appeal.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the 
RO concerning the issues of earlier effective dates for the grant of service connection for a restricted urethra, right lower extremity radiculopathy, left lower extremity radiculopathy; as well as increased initial ratings for restricted urethra, right lower extremity radiculopathy, and left lower extremity radiculopathy.  Such appeals are listed in the VACOLS appeals tracking system as active appeals at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the claims is necessary prior to appellate review.

There are outstanding VA treatment records.  VA treatment records from July 1, 2016 and July 12, 2016 respectively indicate that the Veteran had a follow up appointment scheduled on July 13, 2016 and that the Veteran would be seeking treatment at the Richmond VA Medical Center later on July 12, 2016 for inter    alia spine pain.  VA treatment records subsequent to July 12, 2016 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

There are also outstanding private treatment records that are potentially relevant.  On his June 2011 VA Form 21-526 the Veteran reported receiving treatment for   his knees from Virginia Orthopedic Center.  To date, the Veteran has not provided those records or submitted a VA Form 21-4142 authorizing VA to obtain those records.  As such records are relevant to the appeal, on remand reasonable efforts must be made to associate them with the claims file.   

The record also reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits.  Specifically, VA treatment records indicate that the Veteran was retaining an attorney to pursue an appeal in his previously denied SSA disability claim.  To date, the Veteran's SSA records have not been requested or otherwise associated with the claims file.  Accordingly, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

In a June 2017 correspondence, the Veteran's representative asserted that the Veteran's bilateral knee and cervical spine disabilities were secondary to his service-connected thoracolumbar spine disability. Although a claim for secondary   service connection is reasonably raised, the evidence of record is insufficient         to adjudicate the claims.  While the record contains a nexus opinion from Dr. Skaggs indicating that the Veteran's knee and cervical spine disabilities were aggravated by the service-connected thoracolumbar spine disability, the opinion was not accompanied by adequate rationale.  Thus, on remand VA cervical spine       and knee examinations are warranted to address the Veteran's secondary service connection claims. 

With regard to the Veteran's TDIU claim, in January 2012 VA received a VA      Form 21-8940 indicating that the Veteran was currently working as a machinist.  Subsequent records indicate that the Veteran was unemployed.  To date, information from the identified prior employer has not been requested.  As such information is relevant to the Veteran's TDIU claim, that information must be requested. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from July 12, 2016 to present, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his disabilities on appeal, to include Virginia Orthopedic Center.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.




3.  Ask the Veteran's former employer Randstad, noted on the January 2012 VA Form 21-8940, to complete a VA    Form 21-4192, Request for Employment Information       in Connection With Claim for Disability Benefits, concerning the Veteran's employment.

4.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as    the medical records relied upon concerning that claim.      If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

5.  Schedule the Veteran for VA cervical spine examination  to address his cervical spine claim. The claims file should be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran,     the examiner should respond to the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability was caused by the service-connected thoracolumbar   spine disability, to include any gait disturbance due to   the thoracolumbar spine disability.  Please explain why   or why not.

b.  If not, state whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spine disability was worsened beyond normal progression (aggravated) by the service-connected thoracolumbar spine disability, to include any gait disturbance due to    the thoracolumbar spine disability. Please explain why   
or why not.  In so opining, the examiner should address the July 2016 opinion from Dr. Skaggs (contained in Correspondence received June 7, 2017 in VBMS). 

c.  If the Veteran's cervical spine disability was aggravated by his service-connected thoracolumbar spine disability, please provide an opinion as to the degree of worsening of the cervical spine disability beyond its baseline level that is due to the thoracolumbar spine disability.

6.  Schedule the Veteran for a VA knee examination to address the Veteran's bilateral knee claim. The claims file should be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right or left   knee disabilities were caused by the thoracolumbar    spine disability, to include any gait disturbance due to   the thoracolumbar spine disability. Please explain why    or why not.

b.  If not caused by the thoracolumbar spine disability, is it at least as likely as not that any right or left knee disability was worsened beyond normal progression (aggravated) by the service-connected thoracolumbar spine disability, to include any gait disturbance due to the thoracolumbar spine disability.  Please explain why or why not.  In so opining, the examiner should address the July 2016 opinion from Dr. Skaggs (contained in Correspondence received June 7, 2017 in VBMS). 

c.  If any right or left knee disability was aggravated by his thoracolumbar spine disability, please provide an opinion as to the degree of worsening of the right or left knee disability beyond its baseline level that is due to the thoracolumbar spine disability.

7.  After conducting any additional development deemed necessary, readjudicate the claims. If the benefits sought    on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


